DETAILED ACTION
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach   at least one matching component configured to adjust the impedance of the multisegment loop antenna assembly; an eddy current trap positioned a predetermined distance from the multi-segment loop antenna assembly and in combination with the remaining claimed limitations.
Claim 10 is allowable over the art of record because the prior art does not teach  at least one capacitive component coupled to the inductive component; an eddy current trap positioned a predetermined distance from the loop antenna assembly and in combination with the remaining claimed limitations.
Claim 15 is allowable over the art of record because the prior art does not teach  wherein the inductive component is configured to detect the presence of a first RFID tag assembly and not detect the presence of a second RFID tag assembly; an eddy current trap positioned a predetermined distance from the loop antenna assembly and in combination with the remaining claimed limitations.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845